SUPPLEMENT DATED JANUARY 3, 2 STATEMENT OF ADDITIONAL INFORMATION DESCRIBED BELOW THE INTEGRITY FUNDS (CLASS A AND C SHARES) Williston Basin/Mid-North America Stock Fund Integrity Growth & Income Fund Integrity High Income Fund Integrity Dividend Harvest Fund Statement of Additional Information dated May 1, 2016 (as previously supplemented) Integrity Energized Dividend Fund Statement of Additional Information dated May 1, 2016 (as previously supplemented) (CLASS I SHARES) Williston Basin/Mid-North America Stock Fund Integrity Growth & Income Fund Integrity High Income Fund Integrity Dividend Harvest Fund Integrity Energized Dividend Fund Statement of Additional Information dated August 1, 2016 (as previously supplemented) This Supplement contains new and additional information and should be read in connection with your Statement of Additional Information. Mr. Orlin W. Backes retired from the Board of Trustees of The Integrity Funds on December 31, 2016. ***** The information set forth in each Statement of Additional Information (including without limitation the information under the heading “Trustees and Officers”) is superseded, to the extent applicable, by the information contained in this Supplement. If you have questions or need assistance, please contact your registered representative or financial advisor directly or call the Shareholder Services Department at (800) 601-5593. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
